DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-20, as amended on 11/30/2020, are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments and supporting arguments, filed 11/30/2020, have been fully considered and are persuasive.  The prior art rejections of claims 1-20 have been withdrawn. 

The prior art of record, Keller et al. (US 2004/0128287 A1, cited in the Form 892 mailed 09/21/2020), teaches accessing a relational database and estimating the selectivity of a query (e.g., an SQL query) in order to better predict the number of qualifying records for simple and complex queries. A dataset is created based upon queries applied against the database by the user community. The dataset is populated with information related to query conditions and their respective combinations. A regression function reflecting correlations between query conditions is generated and used as a data mining model to calculate table-specific estimates for the cardinality of subsequent queries. An appropriate access method is then selected from a set of available access methods based upon the number of estimated query-qualifying records. By periodically updating the regression model with FIFO managed queries, a self-tuning mechanism is achieved resulting in better selectivity/result size estimates for use in selecting access methods used in compiling subsequent SQL queries applied against the database.

The prior art of record, Chaudhuri et al. (US 2005/0228779 A1), teaches that selectivity estimates are produced that meet a desired confidence threshold. To determine the confidence level of a given selectivity estimate for a query expression, the query expression is evaluated on a sample tuples. A probability density function is derived based on the number of tuples in the sample that satisfy the query expression. The cumulative distribution for the probability density function is solved for the given threshold to determine a selectivity estimate at the given confidence value.

The prior art of record, Buda et al. (US 2018/0157978 A1), teaches determining a predicted performance of a database. A first model for a database is determined using machine learning and training data based on monitoring the database operating in a production environment. A second model for the database is determined by combining the first model and a knee of curve formula for the database. The second model is stored for use in determining the predicted performance of the database in response to a database query.

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations of the independent claims 1, 9, & 15, as amended on 11/30/2020.  Thus, independent claims 1, 9 & 15 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A. Waldron/Primary Examiner, Art Unit 2152